Exhibit 10.1



PURCHASE AGREEMENT


September 17, 2020
BofA Securities, Inc.
    As Representative of the
    several Initial Purchasers listed
    in Schedule A hereto


c/o BofA Securities, Inc.
One Bryant Park
New York, New York 10036


Ladies and Gentlemen:


Introductory.  Alliance Data Systems Corporation, a Delaware corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of this Purchase Agreement (this
“Agreement”) of $500,000,000 aggregate principal amount of the Company’s 7.000%
Senior Notes due 2026 (the “Notes”).  BofA Securities, Inc. (“BofA”) has agreed
to act as the representative of the several Initial Purchasers (the
“Representative”) in connection with the offering and sale of the Notes.


The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of September 22, 2020 (the “Indenture”), among the Company, the
Guarantors (as defined below) and MUFG Union Bank, N.A., as trustee (the
“Trustee”). The Notes will be issued only in book-entry form in the name of Cede
& Co., as nominee of The Depository Trust Company (the “Depositary”) pursuant to
a letter of representations, to be dated on or before the Closing Date (as
defined in Section 2 hereof) (the “DTC Agreement”), among the Company, the
Trustee and the Depositary.


The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”).  The Notes and
the Guarantees are herein collectively referred to as the “Securities.”


This Agreement, the Securities, the DTC Agreement and the Indenture are referred
to herein as the “Transaction Documents.”


The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”).  The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the U.S. Securities Act of 1933 (as amended, the “Securities Act,” which term,
as used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom.  Pursuant to the terms of
the Securities and the Indenture, investors who acquire Securities shall be
deemed to have agreed that Securities may only be resold or otherwise
transferred, after the date hereof, if
1

--------------------------------------------------------------------------------




such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemption afforded by Rule 144A under the Securities Act (“Rule
144A”) or Regulation S under the Securities Act (“Regulation S”)).


The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated September 17, 2020 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated September 17, 2020 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities.  The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.”  Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).


All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
by the Company under the Securities Exchange Act of 1934 (as amended, the
“Exchange Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder) prior to the Time of Sale and
incorporated by reference in the Pricing Disclosure Package (including the
Preliminary Offering Memorandum) or the Final Offering Memorandum (as the case
may be), and all references herein to the terms “amend,” “amendment” or
“supplement” with respect to the Pricing Disclosure Package or the Final
Offering Memorandum shall be deemed to mean and include all information filed by
the Company under the Exchange Act after the Time of Sale and incorporated by
reference in the Final Offering Memorandum.


The Company hereby confirms its agreements with the Initial Purchasers as
follows:


SECTION 1.  Representations and Warranties.  Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):


(a)  No Registration Required.  Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or to qualify the Indenture under the Trust Indenture Act of 1939, as amended
(the “Trust Indenture Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).


(b)  No Integration of Offerings or General Solicitation.  None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which
2

--------------------------------------------------------------------------------




is or would be integrated with the sale of the Securities in a manner that would
require the Securities to be registered under the Securities Act.  None of the
Company, its Affiliates, or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has engaged or will engage, in connection
with the offering of the Securities, in any form of general solicitation or
general advertising within the meaning of Rule 502 under the Securities Act. 
With respect to those Securities sold in reliance upon Regulation S, (i) none of
the Company, its Affiliates or any person acting on its or their behalf (other
than the Initial Purchasers, as to whom the Company and the Guarantors make no
representation or warranty) has engaged or will engage in any directed selling
efforts within the meaning of Regulation S and (ii) each of the Company and its
Affiliates and any person acting on its or their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation or
warranty) has complied and will comply with the offering restrictions set forth
in Regulation S.


(c)  Eligibility for Resale under Rule 144A.  Subject to compliance by the
Initial Purchasers with the representations and warranties set forth in Section
2 hereof and with the procedures set forth in Section 7 hereof, the Securities
are eligible for resale pursuant to Rule 144A and will not be, at the Closing
Date, of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
interdealer quotation system.


(d)  The Pricing Disclosure Package and Final Offering Memorandum. Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, contains or represents an
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be.  The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A.  The Company and the Guarantors have not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.


(e)  Company Additional Written Communications.  The Company and the Guarantors
have not prepared, made, used, authorized, approved or distributed and will not
prepare, make, use, authorize, approve or distribute any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a).  Each such
communication by the Company or its agents and representatives pursuant to
clause (iii) of the preceding sentence (each, a “Company Additional Written
Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
3

--------------------------------------------------------------------------------




to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in any Company Additional Written
Communication.


(f)  Incorporated Reports.  The reports incorporated by reference in the
Offering Memorandum at the time they were or hereafter are filed by the Company
with the Commission (collectively, the “Incorporated Reports”) conformed and
will conform in all material respects to the requirements of the Exchange Act. 
Each such Incorporated Report, when taken together with the Pricing Disclosure
Package, did not as of the Time of Sale, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


(g)  The Purchase Agreement.  This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.


(h)  The DTC Agreement.  The DTC Agreement has been duly authorized by the
Company and, on the Closing Date, will have been duly executed and delivered by,
and will constitute a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
conveyance or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles, and except as rights
to indemnification and contribution may be limited by  applicable law.


(i)  Authorization of the Notes and the Guarantees.  The Notes to be purchased
by the Initial Purchasers from the Company will on the Closing Date be in the
form contemplated by the Indenture, have been duly authorized by the Company for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification and contribution
may be limited by applicable law, and will be entitled to the benefits of the
Indenture.  On the Closing Date, the Guarantees of the Notes will be in the
respective forms contemplated by the Indenture and will have been duly
authorized by the Guarantors for issuance pursuant to this Agreement and the
Indenture.  When issued by each of the Guarantors, the Guarantees of the Notes
will have been duly executed by each of the Guarantors at the Closing Date and,
when the Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors.


(j)  Authorization of the Indenture.  The Indenture, at the Closing Date, will
have been duly authorized, executed and delivered by the Company and the
Guarantors and, assuming due authorization, execution and delivery thereof by
the Trustee will constitute a valid and
4

--------------------------------------------------------------------------------




binding agreement of the Company and the Guarantors, enforceable against the
Company and the Guarantors in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or conveyance or other similar laws relating to
or affecting the rights and remedies of creditors or by general equitable
principles, and except as rights to indemnification and contribution may be
limited by applicable law.


(k)  Description of the Securities and the Indenture.  The Securities and the
Indenture will conform in all material respects to the respective statements
relating thereto contained in the Offering Memorandum.


(l)  No Material Adverse Change.  Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto):  (i) there has been no
material adverse change, or any development that would reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business, operations or prospects, whether or not arising
from transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company, other than the dividends on its common stock declared
and/or paid by the Company and cash related to dividend equivalent rights paid
by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of their respective capital
stock or repurchase or redemption by the Company or any of its subsidiaries of
any class of their respective capital stock.


(m)  Independent Accountants.  Deloitte & Touche LLP, which has expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related schedules and notes thereto) and supporting
schedules filed with the Commission and included in the Offering Memorandum or
incorporated by reference therein is an independent registered public accounting
firm within the meaning of the Securities Act, the Exchange Act and the rules of
the Public Company Accounting Oversight Board.


(n)  Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, included in the Offering Memorandum or
incorporated by reference therein present fairly the consolidated financial
position of the entities to which they relate as of and at the dates indicated
and the results of their operations and cash flows for the periods specified. 
Such financial statements have been prepared in conformity with generally
accepted accounting principles as applied in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto.  The financial data set forth in
the Offering Memorandum under the caption “Summary–Summary Consolidated
Financial and Other Data” fairly present in all material respects the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Offering Memorandum.  The statistical and
market‑related data and forward‑looking statements included in the Offering
Memorandum or incorporated by reference therein are based on or derived from
sources that the Company and its subsidiaries believe to be
5

--------------------------------------------------------------------------------




reliable and accurate in all material respects and represent their good faith
estimates that are made on the basis of data derived from such sources.  The
interactive data in eXtensible Business Reporting Language incorporated by
reference in the Final Offering Memorandum and the Pricing Disclosure Package
fairly present the information called for in all material respects and have been
prepared in accordance with the Commission's rules and guidelines applicable
thereto.


(o)  Incorporation and Good Standing of the Company and its Subsidiaries.  Each
of the Company, the Guarantors and the Company’s subsidiaries listed on Schedule
B hereto (each, a “Subsidiary” and, collectively, the “Subsidiaries”) has been
duly incorporated, formed or organized, as applicable, and is validly existing
as a corporation, limited partnership or a limited liability company, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation, formation or organization, as applicable, and has corporate,
limited partnership or limited liability company, as applicable, power and
authority to own or lease, as the case may be, and operate its properties and to
conduct its business as described in the Offering Memorandum and, in the case of
the Company and the Guarantors, to enter into and perform its obligations under
each of the Transaction Documents to which it is a party.  The Company, each
Guarantor and each of the Company’s Subsidiaries is duly qualified as a foreign
corporation, limited partnership or limited liability company, as applicable, to
transact business and is in good standing or equivalent status in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change.  All
of the issued and outstanding capital stock or other ownership interest of each
Guarantor and each Subsidiary has been duly authorized and validly issued, is
fully paid and nonassessable and is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim, except as disclosed in the Offering Memorandum, including
with respect to the security interest contemplated by the 2020 BrandLoyalty
Credit Agreement (as defined below) and discussed therein, or except as would
not result in a Material Adverse Change.  The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Schedule C hereto.


(p)  Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required.  Neither the Company, the Guarantors nor any of the
Company’s Subsidiaries is (i) in violation of its charter, bylaws or other
constitutive document or (ii) in default (or, with the giving of notice or lapse
of time, would be in default) (“Default”) under any indenture, mortgage, loan or
credit agreement, note, contract, franchise, lease or other instrument to which
the Company, any Guarantor or any of the Company’s Subsidiaries is a party or by
which it or any of them may be bound (including, without limitation, the
Company’s Amended and Restated Credit Agreement, dated as of June 14, 2017, as
amended by the First Amendment to Amended and Restated Credit Agreement and
Incremental Amendment, dated as of June 16, 2017, the Second Amendment to
Amended and Restated Credit Agreement, dated as of July 5, 2018, the Third
Amendment to Amended and Restated Credit Agreement, dated as of April 30, 2019,
and the Fourth Amendment to Amended and Restated Credit Agreement, dated as of
December 20, 2019, Fifth Amendment to Amended and Restated Credit Agreement,
dated as of February 13, 2020 (and as may be further amended, restated, amended
and restated, supplemented or otherwise modified through the date hereof), among
the Company, as the borrower, certain of the Company’s domestic subsidiaries, as
guarantors, and Wells Fargo Bank, National Association, as administrative agent;
that certain Secured Facilities Agreement, dated as of April 3, 2020, among
BrandLoyalty Group B.V. (“BrandLoyalty”), certain subsidiaries of
6

--------------------------------------------------------------------------------




BrandLoyalty, as borrowers and guarantors, Deutsche Bank AG, Amsterdam Branch,
as arranger, and Coöperatieve Rabobank U.A., as arranger, agent and security
agent (the “2020 BrandLoyalty Credit Agreement”), or to which any of the
property or assets of the Company, any Guarantor or any of the Subsidiaries is
subject (each, an “Existing Instrument”), except, in the case of clause (ii)
above, for such Defaults or violations as would not, individually or in the
aggregate, result in a Material Adverse Change.  The execution, delivery and
performance of this Agreement and the Indenture by the Company and the
Guarantors party thereto, and the issuance and delivery of the Securities, and
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum (i) will not result in any violation of the provisions of
the charter, bylaws or other constitutive document of the Company or any
Guarantor, (ii) will not conflict with or constitute a breach of, or Default or
a Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any Guarantor pursuant to, or require the consent of
any other party to, any Existing Instrument, and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any Guarantor, except, in the case of
clauses (ii) and (iii), for such conflicts, breaches, Defaults, liens, charges,
encumbrances or violations as would not, individually or in the aggregate,
result in a Material Adverse Change.  No consent, approval, authorization or
other order of, or registration or filing with, any court or other governmental
or regulatory authority or agency is required for the execution, delivery and
performance of the Transaction Documents by the Company and the Guarantors to
the extent a party thereto, or the issuance and delivery of the Securities, or
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum, except such as (i) have been obtained, or prior to the
Closing Date, will have been obtained or made and (ii) may be required under any
applicable state or foreign securities laws in any jurisdiction in which the
Securities are offered and sold in connection with the transactions contemplated
hereby.  As used herein, a “Debt Repayment Triggering Event” means any event or
condition which gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of the Guarantors.


(q)  No Material Actions or Proceedings.  Except as disclosed in the Pricing
Disclosure Package, there are no legal or governmental actions, suits or
proceedings pending or, to the best of the Company’s and the Guarantors’
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries or (ii) which has as the subject thereof any property owned or
leased by, the Company or any of its subsidiaries, where, in each case, such
action, suit or proceeding, if determined adversely to the Company or such
subsidiary, would result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement.  No labor
dispute with the employees of the Company or any of its subsidiaries exists or,
to the best of the Company’s and the Guarantors’ knowledge, is threatened or
imminent, and the Company and the Guarantors are not aware of any existing,
threatened or imminent labor disputes with the employees of any principal
supplier of the Company, in each case that would result in a Material Adverse
Change.


(r)  Intellectual Property Rights.  The Company and its subsidiaries own,
possess, license or have other valid rights to use all patents, patent
applications, trademarks and service marks, trade and service mark
registrations, trade names, trade dress, copyrights, rights in data and
databases, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, “Intellectual Property Rights”) reasonably
necessary to conduct their
7

--------------------------------------------------------------------------------




businesses as now conducted and as proposed in the Disclosure Package and the
Final Offering Memorandum to be conducted.  Except as disclosed in the
Disclosure Package and the Final Offering Memorandum, (a) no party has been
granted an exclusive license to use any portion of such Intellectual Property
owned by the Company or its subsidiaries; (b) there is no material infringement
by third parties of any such Intellectual Property owned by or exclusively
licensed to the Company or its subsidiaries; (c) there is no pending or
threatened action, suit, proceeding or claim by others challenging the Company’s
or its subsidiaries’ rights in or to any of its material Intellectual Property,
and the Company is unaware of any facts that would form a reasonable basis for
any such claim; (d) there is no pending or threatened action, suit, proceeding
or claim by others challenging the enforceability, validity or scope of any such
Intellectual Property, and the Company is unaware of any facts that would form a
reasonable basis for any such claim; and (e) there is no pending or threatened
action, suit, proceeding or claim by others that the Company’s business as now
conducted infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others, and the Company is unaware
of any other fact that would form a reasonable basis for any such claim, except
with respect to clauses (a), (b), (c), (d) and (e), for such licenses,
infringements, actions, suits, proceedings or claims as would not, individually
or in the aggregate, result in a Material Adverse Change.  Except as disclosed
in the Disclosure Package and the Final Offering Memorandum, and except as would
not, individually or in the aggregate, result in a Material Adverse Change, the
conduct of the Company’s business, as currently conducted and as proposed in the
Disclosure Package and the Final Offering Memorandum to be conducted, does not
and will not infringe, misappropriate, dilute, violate or otherwise conflict
with the Intellectual Property rights of others.


(s)  All Necessary Permits, etc.  The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, as described in the Disclosure Package and
the Final Offering Memorandum, except where failure to possess the same would
not result in a Material Adverse Change, and neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.


(t)  Title to Properties.  The Company and each of its subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(n) hereof, in each case free and
clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except as disclosed in the Disclosure Package and the
Final Offering Memorandum, and except as such do not materially and adversely
affect the value of such property and do not materially interfere with the use
made or proposed to be made of such property by the Company or such subsidiary
or would not have, individually or in the aggregate, a Material Adverse Change. 
The real property, improvements, equipment and personal property held under
lease by the Company or any subsidiary are held under valid and enforceable
leases, with such exceptions as do not materially interfere with the use made or
proposed to be made of such real property, improvements, equipment or personal
property by the Company or such subsidiary or would not have, singly or in the
aggregate, a Material Adverse Change.


(u)  Tax Law Compliance.  The Company and each of its subsidiaries have filed
all federal, state, local and foreign tax returns required to be filed by them
(taking into account valid
8

--------------------------------------------------------------------------------




extensions), and have paid all federal, state, local and foreign taxes
(including any related interest, penalties or additions to tax) that are due and
payable (whether or not shown on any tax return, including in their capacity as
a withholding agent), except those, if any (i) which are being contested in good
faith by appropriate proceedings diligently conducted that stay the enforcement
of the tax in question and for which adequate reserves have been provided in
accordance with GAAP or (ii) with respect to which the failure to make such
filing or payment could not individually or in the aggregate have a Material
Adverse Change.  The Company has made adequate charges, accruals and reserves in
accordance with GAAP in the applicable financial statements referred to in
Section 1(n) hereof in respect of all federal, state, local and foreign taxes
for all current or prior periods as to which the tax liability of the Company or
any of its subsidiaries has not been finally determined. There is no current,
pending or, to the knowledge of the Company and the Guarantors, threatened tax
audit, assessment, deficiency or other claim against the Company or any of its
subsidiaries that would, individually or in the aggregate, if determined
adversely, result in a Material Adverse Change.


(v)  Company and Guarantors Not an “Investment Company”.  The Company and the
Guarantors have been advised of the rules and requirements under the Investment
Company Act of 1940, as amended (the “Investment Company Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder).  Neither the Company nor any Guarantor is, or after receipt of
payment for the Securities and the application of the proceeds thereof as
contemplated under the caption “Use of Proceeds” in the Disclosure Package and
the Final Offering Memorandum will be, an “investment company” within the
meaning of the Investment Company Act.


(w)  Insurance.  Each of the Company and its subsidiaries is insured by
recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, without limitation, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction and acts of vandalism.  All
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects.  The Company has no reason to believe that it or any subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.  Neither of the
Company nor any subsidiary has been denied any insurance coverage which it has
sought or for which it has applied.


(x)  No Price Stabilization or Manipulation.  None of the Company or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that would be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.


(y)  Solvency.  Each of the Company and the Guarantors is, and immediately after
the Closing Date will be, Solvent.  As used herein, the term “Solvent” means,
with respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be
9

--------------------------------------------------------------------------------




required to pay the probable liabilities of such person on its debts as they
become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.


(z)  Compliance with Sarbanes-Oxley.  The Company and its consolidated
subsidiaries and the Company’s executive officers and directors, in their
capacity as such, are in compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder).


(aa)  Company’s Accounting System.  The Company maintains a system of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) of the Company and its subsidiaries that complies with the requirements of
the Exchange Act and has been designed by, or under the supervision of, its
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP.  The Company maintains a system of accounting
controls of the Company and its subsidiaries that is in compliance with the
Sarbanes-Oxley Act and is sufficient to provide reasonable assurances that:  (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; (iv) the recorded accountability
for assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (v) the
interactive data in eXtensible Business Reporting Language incorporated by
reference in the Final Offering Memorandum and the Pricing Disclosure Package
fairly present in all material respects the information called for by, and are
prepared in accordance with, the Commission's rules and guidelines applicable
thereto.


(bb)  Disclosure Controls and Procedures.  The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its consolidated subsidiaries, and such disclosure controls and procedures are
reasonably effective to perform the functions for which they were established
subject to the limitations of any such control system; the Company’s auditors
and the Audit Committee of the Board of Directors of the Company have been
advised of:  (i) any significant deficiencies or material weaknesses in the
design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; and since the date
of the most recent evaluation of such disclosure controls and procedures, there
has been (i) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
10

--------------------------------------------------------------------------------




(cc)  Regulations T, U, X.  Neither the Company nor any Guarantor nor any of
their respective subsidiaries nor any agent thereof acting on their behalf has
taken, and none of them will take, any action that might cause this Agreement or
the issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.


(dd)  Compliance with and Liability Under Environmental Laws.  Except as would
not, individually or in the aggregate, result in a Material Adverse Change:  (i)
each of the Company and its subsidiaries and their respective operations and
facilities are in compliance with, and not subject to any known liabilities
under, applicable Environmental Laws, which compliance includes, without
limitation, having obtained and being in compliance with any permits, licenses
or other governmental authorizations or approvals, and having made all filings
and provided all financial assurances and notices, required for the ownership
and operation of the business, properties and facilities of the Company or its
subsidiaries under applicable Environmental Laws, and compliance with the terms
and conditions thereof; (ii) neither the Company nor any of its subsidiaries has
received any written communication, whether from a governmental authority,
citizens group, employee or otherwise, that alleges that the Company or any of
its subsidiaries is in violation of any Environmental Law; (iii) there is no
claim, action or cause of action filed with a court or governmental authority,
no investigation with respect to which the Company or any of its subsidiaries
has received written notice, and no written notice by any person or entity
alleging actual or potential liability on the part of the Company or any of its
subsidiaries based on or pursuant to any Environmental Law pending or, to the
best of the Company’s and the Guarantors’ knowledge, threatened against the
Company or any of its subsidiaries or any person or entity whose liability under
or pursuant to any Environmental Law the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law; (iv) neither
the Company nor any of its subsidiaries is conducting or paying for, in whole or
in part, any investigation, response or other corrective action pursuant to any
Environmental Law at any site or facility, nor is any of them subject or a party
to any order, judgment, decree, contract or agreement which imposes any
obligation or liability under any Environmental Law; (v) no lien, charge,
encumbrance or restriction has been recorded pursuant to any Environmental Law
with respect to any assets, facility or property owned, operated or leased by
the Company or any of its subsidiaries; and (vi) to the best of the Company’s
and the Guarantors’ knowledge, there are no past or present actions, activities,
circumstances, conditions or occurrences, including, without limitation, the
Release or threatened Release of any Material of Environmental Concern, that
could reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of the Company or any of its subsidiaries,
including without limitation, any such liability which the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.


For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental
Concern.  “Materials of Environmental Concern” means any substance, material,
pollutant, contaminant, chemical, waste, compound, or constituent, in any form,
11

--------------------------------------------------------------------------------




including without limitation, petroleum and petroleum products, subject to
regulation or which can give rise to liability under any Environmental Law. 
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.


(ee)  ERISA Compliance.  Except as would not result in a Material Adverse
Change, the Company, and its subsidiaries and any “employee benefit plan” (as
defined under the U.S. Employee Retirement Income Security Act of 1974, as
amended, “ERISA,” which term, as used herein, includes the regulations and
published interpretations thereunder) established or maintained by the Company,
its subsidiaries or their ERISA Affiliates (as defined below) are in compliance
with ERISA and, the Company is in compliance with its obligations under ERISA
with respect to each “multiemployer plan” (as defined in Section 4001 of ERISA)
to which the Company, its subsidiaries or an ERISA Affiliate contributes (a
“Multiemployer Plan”). “ERISA Affiliate” means, with respect to the Company or a
subsidiary, any member of any group of organizations described in Section 414 of
the Internal Revenue Code of 1986, as amended, the “Code,” which term, as used
herein, includes the regulations and published interpretations thereunder. None
of the following events has occurred within the prior six years or exists: (i)
an audit or investigation by the U.S. Internal Revenue Service, the U.S.
Department of Labor, the U.S. Pension Benefit Guaranty Corporation or any other
U.S. federal or state governmental agency or any foreign regulatory agency with
respect to the employment or compensation of employees by the Company or any of
its subsidiaries that would result in a Material Adverse Change or (ii) any
breach of any contractual obligation, or any violation of law or applicable
qualification standards, with respect to the employment or compensation of
employees by the Company or any of its subsidiaries that would result in a
Material Adverse Change. Except, in each case, as would not, individually or in
the aggregate, result in a Material Adverse Change, none of the following events
has occurred within the prior six years or is reasonably likely to occur: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of ERISA with respect to a Plan, determined without regard to any
waiver of such obligations or extension of any amortization period; (ii) a
material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Company and its subsidiaries
compared to the amount of such contributions made in the Company and its
subsidiaries’ most recently completed fiscal year; (iii) a material increase in
the Company and its subsidiaries’ “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) compared to the amount of such obligations in the Company and its
subsidiaries’ most recently completed fiscal year; (iv) any event or condition
giving rise to a liability under Title IV of ERISA; or (v) the filing of a claim
by one or more employees or former employees of the Company or any of its
subsidiaries related to its or their employment. For purposes of this paragraph,
the term “Plan” means a plan (within the meaning of Section 3(3) of ERISA)
subject to Title IV of ERISA with respect to which the Company or any of its
subsidiaries may have any liability. Each “employee benefit plan” established or
maintained by the Company, its subsidiaries or any of their ERISA Affiliates
that is intended to be qualified under Section 401 of the Code is so qualified
and nothing has occurred, whether by action or failure to act, which would
reasonably be expected to cause the loss of such qualification.


(ff)  Compliance with Labor Laws.  Except as would not, individually or in the
aggregate, result in a Material Adverse Change, (i) there is (A) no unfair labor
practice complaint pending or, to the best of the Company’s and the Guarantors’
knowledge, threatened against the Company or any of its subsidiaries before the
U.S. National Labor Relations Board, and no
12

--------------------------------------------------------------------------------




grievance or arbitration proceeding arising out of or under collective
bargaining agreements pending, or to the best of the Company’s and the
Guarantors’ knowledge, threatened, against the Company or any of its
subsidiaries, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the best of the Company’s and the Guarantors’ knowledge, threatened against the
Company or any of its subsidiaries and (C) no union representation question
existing with respect to the employees of the Company or any of its subsidiaries
and, to the best of the Company’s and the Guarantors’ knowledge, no union
organizing activities taking place and (ii) there has been no violation of any
federal, state or local law relating to discrimination in hiring, promotion or
pay of employees or of any applicable wage or hour laws.


(gg)  Compliance with Security, Privacy and Data Protection Laws;
Cybersecurity.  (A) To the knowledge of the Company, there has been no security
breach or incident, unauthorized access or disclosure, or other compromise of or
relating to any of the Company’s or its subsidiaries’ information technology and
computer systems, networks, hardware, software, data and databases (including
the data and information of their respective customers, employees, suppliers,
vendors and any third party data  maintained, processed or stored by the Company
and its subsidiaries, and any such data processed or stored by third parties on
behalf of the Company and its subsidiaries), equipment or technology
(collectively, “IT Systems and Data”); (B) neither the Company nor any of its
subsidiaries have been notified of, and each of them have no knowledge of any
event or condition that would reasonably be expected to result in, any security
breach or incident, unauthorized access or disclosure or other compromise to
their IT Systems and Data; (C) the Company and its subsidiaries have implemented
appropriate controls, policies, procedures, and technological safeguards to
maintain and protect the integrity, continuous operation, redundancy and
security of their IT Systems and Data reasonably consistent with industry
standards and practices, or as required by applicable regulatory standards; and
(D) the Company, and each of its subsidiaries, is in compliance in all material
respects with all applicable laws, and its internal and published corporate
policies and procedures, concerning the privacy and/or security of personal data
of or concerning an individual, including, where applicable, any state data
breach notification laws, state social security number protection laws, the U.S.
Federal Trade Commission Act, as amended (15 U.S.C. Sections 41-58), the
Gramm-Leach-Bliley Act, and state consumer protection Laws. The Company’s e-mail
direct marketing activities have not violated in any material respect the
CAN-SPAM Act or any other U.S. federal or state law or regulation applicable to
electronic direct marketing.


(hh)  Related Party Transactions.  No relationship, direct or indirect, exists
between or among any of the Company or any Affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any Affiliate of the Company, on the other hand, which is
required by the Securities Act to be disclosed in a registration statement on
Form S-1 which is not so disclosed in the Disclosure Package and the Final
Offering Memorandum.  There are no outstanding loans, advances (except advances
for business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any affiliate of
the Company or any of their respective family members.


(ii)  No Unlawful Contributions or Other Payments.  Neither the Company nor any
of its subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or Affiliate of the Company or any of its
subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political
13

--------------------------------------------------------------------------------




activity, (ii) is aware of or has taken any action, directly or indirectly, that
would result in a violation by such person or entity of the FCPA (as defined
below), any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions or the UK Bribery Act (as defined below) or any other applicable
anti-bribery or anti-corruption law or regulation (together the “Anti-Bribery
and Corruption Laws”), including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the FCPA
or other applicable anti-bribery or anti-corruption law) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the Anti-Bribery and Corruption Laws  or (iii) has
made, offered, agreed, requested or taken an act in furtherance of any unlawful
bribe or other unlawful benefit, including, without limitation, any  rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit.  The Company, its subsidiaries and, to the knowledge of the Company and
the Guarantors, its Affiliates have conducted their businesses in compliance
with the Anti-Bribery and Corruption Laws and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith. To the Company’s knowledge,
no actions or investigations by any governmental or regulatory agency are
ongoing or threatened against the Company or its subsidiaries, or any of their
directors, officers or employees or anyone acting on their behalf in relation to
a breach of the Anti-Bribery and Corruption Laws.


“FCPA” means U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.


“UK Bribery Act” means the Bribery Act 2010 of the United Kingdom, as amended,
and the rules and regulations thereunder.


(jj)  No Conflict with Money Laundering Laws.  The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the U.S.
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
U.S. governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company and the Guarantors, threatened.


(kk)  No Conflict with Sanctions Laws.  Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee, authorized representative or Affiliate of
the Company or any of its subsidiaries is currently the subject of any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of Commerce, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), nor
is the Company or any of its subsidiaries located, organized or resident in a
country or territory that is the subject of Sanctions. The Company will not,
directly or indirectly, use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or
14

--------------------------------------------------------------------------------




other person, (i) to fund any activities of or business with any person that, at
the time of such funding, is the subject of Sanctions, or is in the Crimea
region of the Ukraine, Cuba, Iran, Syria, North Korea or in any other country or
territory, that, at the time of such funding, is the subject of Sanctions (each,
a “Sanctioned Country”), (ii) to fund or facilitate any activities of or
business in any Sanctioned Country or (iii) in any other manner that will result
in a violation by any person (including any person participating in the
offering, whether as underwriter, initial purchaser, advisor, investor or
otherwise) of Sanctions. The Company and its subsidiaries have not, in the past
five years, knowingly engaged in, and are not now knowingly engaged in, any
dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject of Sanctions or with any Sanctioned Country,
provided, however, that with respect to any subsidiary acquired by the Company
during such five-year period, this representation is made to the knowledge of
the Company and the Guarantors as to the time period prior to which such entity
has been the Company’s subsidiary.


(ll)  Compliance with Banking Regulations.  Each of Comenity Bank (f/k/a World
Financial Network Bank) and Comenity Capital Bank (f/k/a World Financial Capital
Bank) (collectively, the “Banks”) is an indirect wholly-owned subsidiary of the
Company.  No charge, investigation or proceeding for the termination or
revocation of the charter or good standing of either Bank is pending or, to the
best knowledge of the Company and the Guarantors, threatened.  The deposit
accounts and deposits of each Bank are duly and adequately insured by the
Federal Deposit Insurance Corporation (the “FDIC”) to the full extent of FDIC
insurance limits. Except as set forth in the Pricing Disclosure Package and the
Final Offering Memorandum, no charge, investigation or proceeding for the
termination or revocation of either Banks’ FDIC insurance is pending or, to the
best knowledge of the Company and the Guarantors, threatened. Neither the
Company nor either Bank is subject to any order of the FDIC or any state or
foreign banking departments with jurisdiction over either Bank or its
operations, nor, except as set forth in the Pricing Disclosure Package and the
Final Offering Memorandum, is the Company or either Bank subject to any
agreement or consent related to compliance with U.S. banking laws and
regulations with, or, except as disclosed and provided in writing to the
Representative, and board resolution adopted at the instigation of, any such
regulatory authorities.  Each Bank has conducted and is conducting its business
so as to comply in all material respects with all applicable U.S. federal,
foreign and state laws, rules, regulations, decisions, directives and orders of,
and agreements with, the FDIC and any state or foreign banking departments with
jurisdiction over such Bank or its operations.  No material charge,
investigation or proceeding with respect to, or relating to, either Bank is
pending or, to the best knowledge of the Company and the Guarantors, threatened,
by or before any regulatory, administrative or U.S. governmental agency, body or
authority. Each Bank is in compliance with all applicable capital requirements. 
Each Bank is well capitalized as defined in FDIC regulations, with capital
ratios as set forth in the Pricing Disclosure Package and the Final Offering
Memorandum.  Except as would not result in a Material Adverse Change, whether
singly or in the aggregate, the credit card accounts (the “Accounts”) originated
by either Bank, whether securitized by such Bank or retained for such Bank’s own
account, whether as seller’s interest or otherwise, have been created,
maintained by such Bank and serviced in compliance with applicable U.S. federal
and state laws and regulations and the standard policies and procedures of such
Bank relating to the administration of the Accounts including, but not limited
to, the solicitation, credit approval, processing, servicing, collection and
other administration and management of the Accounts, as such policies and
procedures may have been modified from time to time.  The interest rates, fees
and charges in connection with the Accounts comply in all material respects with
applicable U.S. federal and state laws and regulations and, except as would not
reasonably be expected to result in a Material Adverse Change, whether
15

--------------------------------------------------------------------------------




singly or in the aggregate, with each agreement between such Bank and a
cardholder containing the terms and conditions of the Account.  All applications
for Accounts have been conducted and evaluated and applicants notified in a
manner which is in compliance, in all material respects, with all applicable
provisions of the U.S. Equal Credit Opportunity Act and its implementing
regulations, as amended.  All disclosures made in connection with the Accounts
are and have been in compliance, in all material respects, with the applicable
provisions of the U.S. Consumer Credit Protection Act and its implementing
regulations, as amended.  Each of the Banks is in compliance, in all material
respects, with the U.S. Truth in Lending Act and the U.S. Fair Credit Reporting
Act, as amended by the U.S. Credit Card Accountability Responsibility and
Disclosure Act of 2009.  The Company is not required to register as a bank
holding company under the U.S. Bank Holding Company Act of 1956, as amended. 
Each of the Company and its subsidiaries are in compliance in all material
respects with all rules and regulations that are in effect and applicable to
them pursuant to the U.S. Dodd-Frank Wall Street Reform and Consumer Protection
Act, including but not limited to rules and regulations regarding asset-backed
securities issued by the Commission.


(mm)  Regulation S.  The Company, the Guarantors and their respective Affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation) have complied with
and will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902.  The Company is a “reporting issuer” as defined in
Rule 902 under the Securities Act.


Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.


SECTION 2.  Purchase, Sale and Delivery of the Securities.


(a)  The Securities.  The Company agrees to issue and sell to the Initial
Purchasers, severally and not jointly, all of the Notes, and each Guarantor
agrees to execute its Guarantee, and subject to the conditions set forth herein,
the Initial Purchasers agree, severally and not jointly, to purchase from the
Company the aggregate principal amount of the Notes set forth opposite their
names on Schedule A hereto, at a purchase price of 98.75% of the principal
amount thereof payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
herein set forth.


(b)  The Closing Date.  Delivery of certificates for the Notes in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Cahill Gordon & Reindel LLP (or such other place as may
be agreed to by the Company and the Representative) at 9:00 a.m. New York City
time, on September 22, 2020 or such other time and date as the Representative
shall designate by notice to the Company (the time and date of such closing are
called the “Closing Date”).  The Company hereby acknowledges that the
Representative may provide notice to postpone the Closing Date as originally
scheduled based on a determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Offering
Memorandum or a delay as contemplated by the provisions of Section 17 hereof. It
is understood that the Representative is authorized, for its own account and the
accounts of the several Initial Purchasers, to accept delivery of
16

--------------------------------------------------------------------------------




and receipt for, and make payment of the purchase price for, the Securities the
Initial Purchasers have agreed to purchase.


(c)  Delivery of the Notes.  The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor.  The certificates for the Notes shall be
in such denominations and registered in the name of Cede & Co., as nominee of
the Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as the Representative may designate.  Time shall be of the essence,
and delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.


(d)  Initial Purchasers as Qualified Institutional Buyers.  Each Initial
Purchaser, severally and not jointly, represents and warrants to, and agrees
with, the Company and the Guarantors that:


1.  it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;


2.  it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and


3.  it will not offer or sell Securities by, any form of general solicitation or
general advertising, including but not limited to the methods described in Rule
502(c) under the Securities Act.


SECTION 3.  Additional Covenants.  Each of the Company and the Guarantors
further, jointly and severally, covenants and agrees with each Initial Purchaser
as follows:


(a)  Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications.  As promptly as practicable following the Time of Sale and in
any event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement.  The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement.  The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representative shall previously
have been furnished a copy of the proposed amendment or supplement at least two
(2) business days prior to the proposed use or filing, and shall not have
objected to such amendment or supplement.  Before making, preparing, using,
authorizing, approving or distributing any Company Additional Written
Communication, the Company and the Guarantors will furnish to the Representative
a copy of such written communication for review and will not make, prepare, use,
authorize, approve or distribute any such written communication to which the
Representative reasonably object.


(b)  Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters.  If at any time prior to the Closing Date (i) any event
shall occur
17

--------------------------------------------------------------------------------




or condition shall exist as a result of which any of the Pricing Disclosure
Package as then amended or supplemented would include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Pricing Disclosure Package to comply with law, the Company and the Guarantors
agree to promptly notify the Initial Purchasers thereof and forthwith prepare
and (subject to Section 3(a) hereof) furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package as may be
necessary so that the statements in any of the Pricing Disclosure Package as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that any of the Pricing Disclosure Package
will comply with all applicable law.  If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the judgment of the Representative or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Final Offering Memorandum to comply with law, the Company and the
Guarantors will promptly notify the Initial Purchasers thereof and forthwith
prepare and (subject to Section 3(a) hereof) furnish to the Initial Purchasers
such amendments or supplements to the Final Offering Memorandum so that the
statements in the Final Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances at the Closing Date and at the time of
sale of Securities, be misleading or so that the Final Offering Memorandum, as
amended or supplemented, will comply with all applicable law.


(c)  Copies of the Offering Memorandum.  The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.


(d)  Blue Sky Compliance.  Each of the Company and the Guarantors shall
cooperate with the Representative and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities.  None of the Company or
any of the Guarantors shall be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation.  The Company will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its commercially reasonable efforts to obtain the withdrawal thereof
at the earliest possible moment.


(e)  Use of Proceeds.  The Company shall apply the net proceeds from the sale of
the Notes sold by it in the manner described under the caption “Use of Proceeds”
in the Pricing Disclosure Package.
18

--------------------------------------------------------------------------------




(f)  The Depositary.  The Company will cooperate with the Initial Purchasers and
use their commercially reasonable efforts to permit the Securities to be
eligible for clearance and settlement through the facilities of the Depositary.


(g)  Additional Issuer Information.  Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission all reports and
documents required to be filed under Section 13 or 15 of the Exchange Act. 
Additionally, at any time when the Company is not subject to Section 13 or 15 of
the Exchange Act, for the benefit of holders and beneficial owners from time to
time of the Securities, the Company shall furnish, at its expense, upon request,
to holders and beneficial owners of Securities and prospective purchasers of
Securities information (“Additional Issuer Information”) satisfying the
requirements of Rule 144A(d).


(h)  Future Reports to the Initial Purchasers.  At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities remain
outstanding, the Company will furnish to the Representative and, upon request,
to each of the other Initial Purchasers:  (i) as soon as practicable after the
end of each fiscal year, copies of the Annual Report of the Company containing
the balance sheet of the Company as of the close of such fiscal year and
statements of income, stockholders’ equity and cash flows for the year then
ended and the opinion thereon of the Company’s independent public or certified
public accountants; (ii) as soon as practicable after the filing thereof, copies
of each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form
10-Q, Current Report on Form 8-K or other report filed by the Company with the
Commission, the Financial Industry Regulatory Authority (“FINRA”) or any
securities exchange; and (iii) as soon as available, copies of any report or
communication of the Company mailed generally to holders of its capital stock or
debt securities (including the holders of the Securities), if, in each case,
such documents are not filed with the Commission within the time periods
specified by the Commission’s rules and regulations under Section 13 or 15 of
the Exchange Act.


(i)  No Integration.  The Company agrees that it will not and will cause its
subsidiaries not to make any offer or sale of securities of the Company or such
subsidiary of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act, such offer or sale would
render invalid (for the purpose of (i) the sale of the Securities by the Company
to the Initial Purchasers, (ii) the resale of the Securities by the Initial
Purchasers to Subsequent Purchasers or (iii) the resale of the Securities by
such Subsequent Purchasers to others) the exemption from the registration
requirements of the Securities Act provided by Section 4(a)(2) thereof or by
Rule 144A or by Regulation S thereunder or otherwise.


(j)  No General Solicitation or Directed Selling Efforts.  The Company agrees
that it will not and will not permit any of its subsidiaries or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or (ii)
engage in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.
19

--------------------------------------------------------------------------------




(k)  No Restricted Resales.  The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to resell any
of the Notes that have been reacquired by any of them.


(l)  Legended Securities.  Each certificate for a Security will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.


The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.


SECTION 4.  Payment of Expenses.


(a)  Each of the Company and the Guarantors agrees to pay all reasonable costs,
fees and expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby,
including, without limitation, (i) all expenses incident to the issuance and
delivery of the Securities (including all printing and engraving costs), (ii)
all necessary issue, transfer and other stamp, excise or similar taxes in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the initial resale by the Initial Purchasers to the Subsequent
Purchasers which are levied by the relevant jurisdiction and required by such
relevant jurisdiction to be paid, (iii) all fees and expenses of the Company’s
and the Guarantors’ counsel, independent public or certified public accountants
and other advisors, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution (including any form of
electronic distribution) of the Pricing Disclosure Package and the Final
Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, and the Transaction Documents, (v) all
filing fees, attorneys’ fees and expenses incurred by the Company, the
Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the provinces of Canada or other
jurisdictions designated by the Initial Purchasers and agreed by the Company
(including, without limitation, the cost of preparing, printing and mailing
preliminary and final blue sky or legal investment memoranda and any related
supplements to the Pricing Disclosure Package or the Final Offering Memorandum,
(vi) the fees and expenses of the Trustee, including the fees and disbursements
of counsel for the Trustee in connection with the Indenture and the Securities,
(vii) any filing fees incident to, and any reasonable fees and disbursements of
counsel to the Initial Purchasers in connection with the review by FINRA, if
any, of the terms of the sale of the Securities, and (viii) all fees and
expenses (including reasonable fees and expenses of counsel) of the Company and
the Guarantors in connection with approval of the Securities by the Depositary
for “book-entry” transfer, and the performance by the Company and the Guarantors
of their respective other obligations under this Agreement.


(b)  Except as provided in this Section 4 and Sections 6, 8 and 9 hereof, the
Initial Purchasers shall pay their own expenses, including the (i) fees and
disbursements of their counsel and (ii) all expenses incident to the “road show”
for the offering of the Securities, excluding the cost of any chartered airplane
or other transportation, which shall instead be shared equally among the Initial
Purchasers, on one hand, and the Company and the Guarantors, on the other.


SECTION 5.  Conditions of the Obligations of the Initial Purchasers.  The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date
20

--------------------------------------------------------------------------------




shall be subject to the accuracy of the representations and warranties on the
part of the Company and the Guarantors set forth in Section 1 hereof as of the
date hereof and as of the Closing Date as though then made and to the timely
performance by the Company and the Guarantors of their covenants and other
obligations hereunder, and to each of the following additional conditions:


(a)  Accountants’ Comfort Letter.  On the date hereof, the Initial Purchasers
shall have received from Deloitte & Touche LLP, the independent registered
public accounting firm for the Company, a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representative, covering the financial information in the Pricing Disclosure
Package or incorporated by reference therein and other customary matters.  In
addition, on the Closing Date, the Initial Purchasers shall have received from
such accountants a “bring-down comfort letter” dated the Closing Date addressed 
to the Initial Purchasers, in form and substance satisfactory to the
Representative, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Offering Memorandum or incorporated by reference therein and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than three (3) days prior to the Closing Date.


(b)  No Material Adverse Change or Ratings Agency Change.  For the period from
and after the date of this Agreement and prior to the Closing Date:


(i)  in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and


(ii)  there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section 15E of the Exchange Act.


(c)  Opinion of Counsel for the Company.  On the Closing Date the Initial
Purchasers shall have received (i) the opinion, including the negative assurance
statement, of Akin Gump Strauss Hauer & Feld LLP, counsel for the Company, dated
as of such Closing Date, in the form and substance reasonably satisfactory to
the Representative, and (ii) the opinion of internal counsel of the Company, in
the form and substance reasonably satisfactory to the Representative.


(d)  Opinion of Counsel for the Initial Purchasers.  On the Closing Date the
Initial Purchasers shall have received the favorable opinion and the negative
assurance letter of Cahill Gordon & Reindel LLP, counsel for the Initial
Purchasers, dated as of such Closing Date, with respect to such matters as may
be reasonably requested by the Initial Purchasers, in form and substance
satisfactory to the Initial Purchasers.


(e)  Officers’ Certificates.  On the Closing Date the Initial Purchasers shall
have received one or more written certificates of the Company executed by the
Chief Executive Officer, President or Executive Vice President of the Company
and the Chief Financial Officer or Chief Accounting Officer of the Company,
dated as of the Closing Date, to the effect set forth in Section 5(b)(ii)
hereof, and further to the effect that:
21

--------------------------------------------------------------------------------




(i)  for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;


(ii)  the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date;


(iii)  the indebtedness represented by the Notes on such date is being incurred
in compliance with the Existing Instruments, with pro forma calculations
reflecting such compliance; and


(iv)  each of the Company and the Guarantors has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.


(f)  Indenture.  The Company and the Guarantors shall have executed and
delivered the Indenture, in form and substance reasonably satisfactory to the
Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof.


(g)  Additional Documents.  On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.


If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.


SECTION 6.  Reimbursement of Initial Purchasers’ Expenses.  If this Agreement is
terminated by the Representative pursuant to Section 5 or 10 hereof, including
if the sale to the Initial Purchasers of the Securities on the Closing Date is
not consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company and the Guarantors agree to reimburse the Initial Purchasers,
severally, upon demand for all out-of-pocket expenses that shall have been
reasonably incurred by the Initial Purchasers in connection with the proposed
purchase and the offering and sale of the Securities, including, without
limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.


SECTION 7.  Offer, Sale and Resale Procedures.  Each of the Initial Purchasers,
on the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:


(a)  Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made.
22

--------------------------------------------------------------------------------




Each such offer or sale shall only be made to persons whom the offeror or seller
reasonably believes to be Qualified Institutional Buyers or non-U.S. persons
outside the United States to whom the offeror or seller reasonably believes
offers and sales of the Securities may be made in reliance upon Regulation S
upon the terms and conditions set forth in Annex I hereto, which Annex I is
hereby expressly made a part hereof.


(b)  No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities.


(c)  Upon original issuance by the Company, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof) shall bear the following legend:


“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, ENCUMBERED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM.  EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY
NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.  THE HOLDER OF
THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A)
SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a)
INSIDE THE UNITED STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE
23

--------------------------------------------------------------------------------




SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A)
ABOVE.  NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”


Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.


SECTION 8.  Indemnification.


(a)  Indemnification of the Initial Purchasers.  Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its Affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, Affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and to reimburse each
Initial Purchaser and each such Affiliate, director, officer, employee or
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by the Representative) as such expenses are
reasonably incurred by such Initial Purchaser or such Affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply, with respect to an Initial Purchaser, to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, the
Pricing Supplement, any Company Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto).  The indemnity
agreement set forth in this Section 8(a) shall be in addition to any liabilities
that the Company and the Guarantors may otherwise have.


(b)  Indemnification of the Company and the Guarantors.  Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective officers and directors and each person,
if any, who controls the Company or any Guarantor within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, any Guarantor or any such
director or controlling person may become subject, under the Securities Act, the
Exchange Act, or other U.S. federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based
24

--------------------------------------------------------------------------------




upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representative
expressly for use therein; and to reimburse the Company, any Guarantor and each
such director or controlling person for any and all expenses (including the fees
and disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action.  Each of the Company and the Guarantors
hereby acknowledges that the only information that the Initial Purchasers
through the Representative have furnished to the Company expressly for use in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in the fourth,
sixth (third sentence only) and eighth paragraphs under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.  The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.


(c)  Notifications and Other Indemnification Procedures.  Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8.  In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof (other than the
reasonable costs of investigations) unless (i) the indemnified party shall have
employed separate counsel in accordance with the proviso to the immediately
preceding sentence (it being
25

--------------------------------------------------------------------------------




understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel (in each
jurisdiction)), which shall be selected by BofA (in the case of counsel
representing the Initial Purchasers or their related persons), representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party.


(d)  Settlements.  The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment.  Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 8, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.


SECTION 9.  Contribution.  If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable
considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities.  The relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the
26

--------------------------------------------------------------------------------




Guarantors, on the one hand, or the Initial Purchasers, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission or inaccuracy.


The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.


The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.


Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.


SECTION 10.  Termination of this Agreement.  Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time:  (i) trading or quotation in any of the Company’s securities
shall have been suspended or limited by the Commission or by NYSE, or trading in
securities generally on either the Nasdaq Stock Market or the NYSE shall have
been suspended or limited, or minimum or maximum prices shall have been
generally established on any of such quotation system or stock exchange by the
Commission or FINRA; (ii) a general banking moratorium shall have been declared
by any of U.S. federal, New York or Delaware authorities; (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Representative is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package or to enforce contracts for the sale
of securities; (iv) in the judgment of the Representative there shall have
occurred any Material Adverse Change; or (v) the Company shall have sustained a
loss by strike, fire, flood, earthquake, accident or other calamity of such
character as in the judgment of the Representative may interfere materially with
the conduct of the business and operations of the Company regardless of whether
or not such loss shall have been insured.  Any termination pursuant to this
Section 10 shall be without liability on the part of (i) the Company or any
Guarantor to any Initial Purchaser, except that the Company and the Guarantors
shall be
27

--------------------------------------------------------------------------------




obligated to reimburse the expenses of the Initial Purchasers pursuant to
Sections 4 and 6 hereof, (ii) any Initial Purchaser to the Company, or (iii) any
party hereto to any other party except that the provisions of Sections 8 and 9
hereof shall at all times be effective and shall survive such termination.


SECTION 11.  Representations and Indemnities to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Guarantors, their respective officers and the
several Initial Purchasers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Initial Purchaser, the Company, any Guarantor or any of their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.


SECTION 12.  Notices.  All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:


If to the Initial Purchasers:


BofA Securities, Inc.
1540 Broadway
New York, New York  10036
Facsimile: (212) 901-7897
Attention: High Yield Legal Department


with a copy to:


Cahill Gordon & Reindel llp
32 Old Slip
New York, New York  10005
Facsimile: (212) 378-2169
Attention:  James J. Clark


If to the Company or the Guarantors:

Alliance Data Systems Corporation
7500 Dallas Parkway, Suite 700
Plano, Texas  75024
Facsimile: (214) 494-3900
Attention:  Joseph L. Motes III, General Counsel


with a copy to (which shall not constitute notice):


Akin Gump Strauss Hauer & Feld LLP
2300 N. Field Street, Suite 1800
Dallas, Texas  75201
Facsimile: (214) 969-4343
Attention:  Seth R. Molay


Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.
28

--------------------------------------------------------------------------------




SECTION 13.  Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. 
The term “successors” shall not include any Subsequent Purchaser or other
purchaser of the Securities as such from any of the Initial Purchasers merely by
reason of such purchase.


SECTION 14.  Authority of the Representative.  Any action by the Initial
Purchasers hereunder may be taken by BofA on behalf of the Initial Purchasers,
and any such action taken by BofA shall be binding upon the Initial Purchasers.


SECTION 15.  Partial Unenforceability.  The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof. 
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.


SECTION 16.  Governing Law and Waiver of Jury Trial Provisions.  THIS AGREEMENT
AND ANY CLAIM, DISPUTE OR CONTROVERSY ARISING UNDER OR RELATED TO THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 17.  Default of One or More of the Several Initial Purchasers.  If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date.  If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 72 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such
29

--------------------------------------------------------------------------------




termination.  In any such case either the Initial Purchasers or the Company
shall have the right to postpone the Closing Date, as the case may be, but in no
event for longer than seven (7) days in order that the required changes, if any,
to the Final Offering Memorandum or any other documents or arrangements may be
effected.


As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.


SECTION 18.  No Advisory or Fiduciary Responsibility.  Each of the Company and
the Guarantors acknowledges and agrees that:  (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement; (iv)
the several Initial Purchasers and their respective affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Company and the Guarantors, and the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.


This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.


SECTION 19.  Recognition of the U.S. Special Resolution Regimes.


(a)  In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.


(b)  In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default
30

--------------------------------------------------------------------------------




Rights under this Agreement that may be exercised against such Initial Purchaser
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if this Agreement
were governed by the laws of the United States or a state of the United States.


For purposes of this Section 19, a “BHC Act Affiliate” has the meaning assigned
to the term “affiliate” in, and shall be interpreted in accordance with, 12
U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.


SECTION 20.  Compliance with USA PATRIOT Act.  In accordance with the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law on October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Company and the Guarantors, which information may include the name and addresses
of their respective clients, as well as other information that will allow the
Initial Purchasers to properly identify their respective clients.


SECTION 21.  General Provisions.  This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.  This Agreement may be executed in
two or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof.  The
words “execution,” “signed,” “signature,” and words of like import in this
Agreement or in any other certificate, agreement or document related to this
Agreement or the other Transaction Documents shall include images of manually
executed signatures transmitted by facsimile or other electronic format
(including, without limitation, “pdf”, “tif” or “jpg”) and other electronic
signatures (including, without limitation, DocuSign and AdobeSign). The use of
electronic signatures and electronic records (including, without limitation, any
contract or other record created, generated, sent, communicated, received, or
stored by electronic means) shall be of the same legal effect, validity and
enforceability as a manually executed signature or use of a paper-based
record-keeping system to the fullest extent permitted by applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act and any other
applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or the Uniform Commercial Code.  This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit.  The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.


31

--------------------------------------------------------------------------------





If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.


Very truly yours,




ALLIANCE DATA SYSTEMS CORPORATION


By:  /s/ J. Jeffrey Chesnut
Name:  J. Jeffrey Chesnut
Title:  Senior Vice President and Treasurer






ADS ALLIANCE DATA SYSTEMS, INC.
as Guarantor


By:  /s/ J. Jeffrey Chesnut
Name:  J. Jeffrey Chesnut
Title:  Senior Vice President and Treasurer






ALLIANCE DATA FOREIGN HOLDINGS, INC.
as Guarantor


By:  /s/ Jeffrey L. Fair
Name:  Jeffrey L. Fair
Title:  Vice President, Tax






ALLIANCE DATA INTERNATIONAL LLC
as Guarantor


By:  Alliance Data Foreign Holdings, Inc.,
         its sole member


By:  /s/ Jeffrey L. Fair
Name:  Jeffrey L. Fair
Title:  Vice President, Tax






ADS FOREIGN HOLDINGS, INC.
as Guarantor


By:  /s/ Jeffrey L. Fair
Name:  Jeffrey L. Fair
Title:  Vice President, Tax
[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------




COMENITY LLC
COMENITY SERVICING LLC
as Guarantors


By:  /s/ Jeffrey L. Fair
Name:  Jeffrey L. Fair
Title:  Senior Vice President, Tax








[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------



The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representative as of the date first above written.




BofA Securities, Inc.,
Acting on behalf of itself
and as the Representative of
the several Initial Purchasers


By: BofA Securities, Inc.




By:  /s/ Scott Tolchin
     Name: Scott Tolchin
     Title:   Managing Director




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------


SCHEDULE A




 
Initial Purchasers
 
Aggregate Principal
Amount of Securities to
be Purchased
         
BofA Securities, Inc. 
 
$
85,000,000
 
MUFG Securities Americas Inc. 
 
$
60,000,000
 
Wells Fargo Securities, LLC 
 
$
60,000,000
 
Truist Securities, Inc. 
 
$
35,000,000
 
J.P. Morgan Securities LLC 
 
$
30,000,000
 
Mizuho Securities USA LLC 
 
$
30,000,000
 
BNP Paribas Securities Corp. 
 
$
25,000,000
 
Fifth Third Securities, Inc. 
 
$
25,000,000
 
RBC Capital Markets, LLC 
 
$
25,000,000
 
CIBC World Markets Corp. 
 
$
17,500,000
 
SMBC Nikko Securities America, Inc. 
 
$
25,000,000
 
Scotia Capital (USA) Inc. 
 
$
25,000,000
 
Citizens Capital Markets, Inc. 
 
$
17,500,000
 
BBVA Securities Inc. 
 
$
10,000,000
 
Deutsche Bank Securities Inc. 
 
$
5,000,000
 
KeyBanc Capital Markets Inc. 
 
$
5,000,000
 
Raymond James & Associates, Inc. 
 
$
5,000,000
 
Regions Securities LLC 
 
$
5,000,000
 
Synovus Securities, Inc. 
 
$
5,000,000
 
U.S. Bancorp Investments, Inc. 
 
$
5,000,000
           
Total
 
$
500,000,000
 






1

--------------------------------------------------------------------------------



SCHEDULE B


Significant Subsidiaries


1.
ADS Alliance Data Systems, Inc.
   
2.
ADS Foreign Holdings, Inc.
   
3.
Alliance Data Foreign Holdings, Inc.
   
4.
Comenity Bank
   
5.
Comenity Capital Bank
   
6.
Comenity LLC
   
7.
LoyaltyOne, Co. (a Nova Scotia, Canadian unlimited liability company)
   
9.
Comenity Servicing LLC
   
10.
Alliance Data Lux Holdings S.´a r.l. (a private limited liability company
organized in the Grand Duchy of Luxembourg)
   
11.
Alliance Data Lux Financing S.´a r.l. (a private limited liability company
organized in the Grand Duchy of Luxembourg)
   
12.
Rhombus Investments L.P. (a Bermuda exempted limited partnership)
   
13.
Alliance Data International LLC








--------------------------------------------------------------------------------



SCHEDULE C


Subsidiaries of Alliance Data Systems Corporation


ADI Crown Helix Limited
ADS Alliance Data Systems, Inc.
ADS Apollo Holdings B.V.
ADS Card Services Foreign Holdings B.V.
ADS Foreign Holdings, Inc.
ADS Reinsurance Ltd.
ADS Sky Oak LLC
ALLDATA Card Services India LLP
Alliance Data Foreign Holdings, Inc.
Alliance Data International LLC
Alliance Data Lux Financing S.àr.l.
Alliance Data Lux Holdings S.àr.l.
Brand Loyalty Americas BV
Brand Loyalty Asia BV
Brand Loyalty Australia Pty. Ltd.
Brand Loyalty Brasil Marketing de Promocoes LTDA
Brand Loyalty BV
Brand Loyalty Canada Corp.
Brand Loyalty Canada Holding B.V.
Brand Loyalty Development B.V.
Brand Loyalty Europe BV
Brand Loyalty France Sarl
Brand Loyalty Germany GmbH
Brand Loyalty Group B.V.
Brand Loyalty Holding BV
Brand Loyalty International BV
Brand Loyalty Italia S.p.A
Brand Loyalty Japan KK
Brand Loyalty Korea Co. Ltd.
Brand Loyalty Limited (HK)
Brand Loyalty OOO
Brand Loyalty Russia BV
Brand Loyalty Sourcing Americas Holding B.V.
Brand Loyalty Sourcing Asia Ltd
Brand Loyalty Sourcing BV
Brand Loyalty Sourcing USA Inc.
Brand Loyalty Special Promotions BV
Brand Loyalty Switzerland GmbH
Brand Loyalty Trading (Shanghai) Co. Ltd
Brand Loyalty UK Ltd
Brand Loyalty USA Holding BV
Brand Loyalty USA Inc.
Brand Loyalty Worldwide GmbH





--------------------------------------------------------------------------------





ClickGreener Inc.
Comenity LLC
Comenity Bank
Comenity Canada L.P.
Comenity Capital Bank
Comenity Capital Credit Company, LLC
Comenity Operating Co., LLC
Comenity Servicing LLC
Edison International Concept & Agencies BV
IceMobile Agency BV
IM Digital Group BV
LoyaltyOne, Co.
LoyaltyOne Travel Services Co.
Max Holding B.V.
Merison Groep B.V.
Merison (Australia) PTY Ltd
Merison Retail B.V.
Merison Retail (HK) Ltd.
Merison UK Ltd
Rhombus Investments L.P.
WFC Card Services Holdings Inc.
WFN Credit Company, LLC
World Financial Capital Credit Company, LLC
World Licenses BV









--------------------------------------------------------------------------------



ANNEX I


Resale Pursuant to Regulation S or Rule 144A.  Each Initial Purchaser
understands that:


Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.


Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:


“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act.”


Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
registration requirements of the Securities Act.







--------------------------------------------------------------------------------


